COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                          INVITATION TO BRIEF ISSUE


Cause Number:            01-15-00830-CV
Trial Court Cause
Number:                  13-CP-0068
Style:                   In the Interest of C.M. and C.F., children


Document to be filed:    The parties are invited to submit a brief—one that includes citation to legal authority—on
                         the following issue no later than 5:00 pm on Monday, February 8, 2015, and no longer
                         than 8 pages in length:

                         Whether this court has jurisdiction over this appeal. The parties are requested to focus
                         their briefing on (1) whether the directed verdict announced on March 13, 2015 and
                         reduced to a written order on March 27, 2015 was a final, appealable judgment, and if so,
                         (2a) the date by which a notice of appeal was required to be filed or, if not (2b) which
                         order entered by the trial court is a final, appealable order.

Is appeal accelerated?    YES        NO



Judge's signature: /s/ Harvey Brown
                          Acting individually         Acting for the Court

Panel consists of: Justices Jane Bland, Harvey Brown, and Russell Lloyd

Date: February 4, 2016